Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by TAKAHASHI (Pub. No.: US 2017/0243742).
Re claim 1, TAKAHASHI teaches a film forming method comprising: 
supplying a halogen-free silicon raw material gas and a halogen-containing silicon raw material gas into a processing container while lowering a temperature of a substrate accommodated in the processing container from a first temperature (from 470-550°C, [0034]) to a second temperature (from 390 to 410°C, [0054]) in a temperature lowering process; and 
supplying the halogen-free silicon raw material gas (silane gas, [0054]) and the halogen-containing silicon raw material gas (chlorine-containing gas, [0055]) into the processing container while maintaining the temperature of the substrate at a third temperature (250 to 450°C, [0056]) in a temperature stabilizing process, that occurs after the temperature lowering process.

Re claim 3, TAKAHASHI teaches the film forming method of Claim 1, wherein the halogen-free silicon raw material gas (supply from 21, FIG. 1, [0026) and the halogen-containing silicon raw material gas (22) are supplied parallel to a main surface of the substrate.
Re claim 4, TAKAHASHI teaches the film forming method of Claim 1, wherein, in the temperature lowering process, the halogen-free silicon raw material gas (silane gas) and the halogen-containing silicon raw material gas (chlorine-containing gas) are supplied into the processing container from a half-way point of a temperature reduction (said half way between [0055] & [0056]).
Re claim 8, TAKAHASHI teaches the film forming method of Claim 1, wherein the substrate (201, FIG. 2) has a recess formed in a surface thereof.
Re claim 9, TAKAHASHI teaches the film forming method of Claim 1, wherein a plurality of substrates (W, FIG. 1) are accommodated in the processing container (2) at a predetermined interval in a vertical direction in a shelf-like manner (stack in wafer boat 20, [0025]).
Claim(s) 1-4 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAEDE (Pub. No.: US 2019/026679).
Re claim 1, MAEDE teaches a film forming method comprising: 
supplying a halogen-free silicon raw material gas [0064] and a halogen-containing silicon raw material gas [0063] into a processing container while lowering a temperature of a substrate accommodated in the processing container from a first temperature to a second temperature in a temperature lowering process; and 
supplying the halogen-free silicon raw material gas and the halogen-containing silicon raw material gas into the processing container while maintaining the temperature of the substrate at a third temperature in a temperature stabilizing process, that occurs after the temperature lowering process (see ¶ [0039]).
Re claim 2, MAEDE teaches the film forming method of Claim 1, wherein the halogen-free silicon raw material gas and the halogen-containing silicon raw material gas are supplied from a periphery of the substrate (232a-232f, FIG. 1).
Re claim 3, MAEDE teaches the film forming method of Claim 1, wherein the halogen-free silicon raw material gas and the halogen-containing silicon raw material gas are supplied parallel to a main surface of the substrate (232a-232f, FIG. 1).
Re claim 4, MAEDE teaches the film forming method of Claim 1, wherein, in the temperature lowering process, the halogen-free silicon raw material gas [0064] and the halogen-containing silicon raw material gas [0063] are supplied into the processing container from a half-way point of a temperature reduction (half way of the third temperature).
Re claim 5, MAEDE teaches the film forming method of Claim 1, wherein, in the temperature lowering process, the halogen-free silicon raw material gas [0064] and the halogen-containing silicon raw material gas [0063] begins to be supplied into the processing container simultaneously with the start of a temperature reduction (of the third temperature).
Re claim 6, MAEDE teaches the film forming method of Claim 1, wherein the third temperature is equal to or higher than the second temperature and equal to or lower than the first temperature [0039].
Re claim 7, MAEDE teaches the film forming method of Claim 1, wherein a period of time of the temperature lowering process is shorter than that of the temperature stabilizing process (process time ¶ [0054] via process time of ¶ [0096]).
Re claim 8, MAEDE teaches the film forming method of Claim 1, wherein the substrate (SiO film, FIG. 5A) has a recess formed in a surface thereof.
Re claim 9, MAEDE teaches the film forming method of Claim 1, wherein a plurality of substrates are accommodated in the processing container at a predetermined interval in a vertical direction in a shelf-like manner (200, FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI.
SHIRAI, first embodiment, FIG. 4 differs from the claim invention by not showing wherein, in the temperature lowering process, the halogen-free silicon raw material gas and the halogen-containing silicon raw material gas begins to be supplied into the processing container simultaneously with the start of a temperature reduction (claim 5).
wherein the third temperature is equal to or higher than the second temperature and equal to or lower than the first temperature (claim 6).
wherein a period of time of the temperature lowering process is shorter than that of the temperature stabilizing process (claim 7).
However, “changing order of forming is not patentable unless it is critical”. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894